MORRIS, J.
The trial judge instructed the jury as follows:
“When two vehicles approach or enter an intersection and/or junction, at approximately the same time, the driver of the vehicle on the left shall yield the right of way to the vehicle on the right, except as otherwise provided in another chapter of this law . .
The portion of the charge quoted above is essentially the rule of law stated in G.S. 20-155(a). The defendants argue that this rule of law is not applicable to the facts in the present case and that to so charge the jury was prejudicial error. We agree.
In Shoe v. Hood, 251 N.C. 719, 112 S.E. 2d 543, the plaintiff and defendant, as in the present case, were traveling in opposite directions on a four-lane street when the defendant made a left turn in front of the plaintiff. The defendant had entered the four-lane street from the east and had traveled only a short distance before making the left hand turn. The intersection, as in the present case, was governed by traffic signals. Our Supreme Court held that G.S. 20-155 (a) was not applicable to these facts. “Where motorists are proceeding in opposite directions and meeting at an intersection controlled by automatic traffic lights, G.S. 20-155 (a) has no application.” Shoe v. Hood, supra.
“An instruction which presents an erroneous view of the law upon a substantive phase of the case is prejudicial error. Parker v. *215Bruce, 258 N.C. 341, 128 S.E. 2d 561.” White v. Phelps, 260 N.C. 445, 132 S.E. 2d 902.
For error committed in the instruction to the jury there must be a
New trial.
Campbell and BeocK, JJ., concur.